STATE OF MICHIGAN

                           COURT OF APPEALS



JEVON MAURICE WILLIAMS,                                             UNPUBLISHED
                                                                    October 24, 2017
               Plaintiff/Counter-Defendant-
               Appellee,

v                                                                   No. 335922
                                                                    Ingham Circuit Court
                                                                    Family Division
KAY MARIE CANNON,                                                   LC No. 16-000380-DM

               Defendant/Counter-Plaintiff-
               Appellant.


Before: MARKEY, P.J., and RONAYNE KRAUSE and BOONSTRA, JJ.

RONAYNE KRAUSE, J. (concurring).

        I write separately because I am disturbed by some of the trial court’s conclusions; in
particular, the trial court’s apparent equivocation of plaintiff’s road-rage vehicular assault with
children in his car, and the needling and vandalism behaviors perpetrated by defendant.
However, we have not been asked to review the trial court’s determinations of the statutory best-
interests factors, and I agree with the majority that the trial court did not simply adopt the
conciliator’s report. I am unaware of any legal prohibition against the trial court independently
adopting an identical conclusion to the conciliator’s report, nor in making reference thereto as a
guide to making inquiries of the parties. The propriety of any of the trial court’s specific
findings aside, the record clearly shows that the trial court did make an independent decision,
and defendant has not pursued any other basis for reversing the trial court’s custody
determination. I therefore concur with the majority.

                                                            /s/ Amy Ronayne Krause




                                                -1-